DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8, 11-13, 15, 18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 14-16 of U.S. Patent No. 10,397,658 (hereinafter ‘658) in view of Sayyadi-Harikandehei et al., US 2018/0144052 and Woon et al., US 2015/0379407.

In Reference to Claims 1, 11, and 21
	‘658 teaches a method, system and medium for evaluating gameplay content in a game environment, including memory that stores information regarding a vector-space that corresponds to a game environment; a network interface to communicate over one or more communication networks and a processor that executes instructions stored in memory, and wherein execution of the instructions by the processor (Where Claim 14 of ‘658 teaches the memory, network interface and computer-readable medium as required by Claims 11 and 21 of the present application) for evaluating gameplay 
	Further, ‘658 teaches associating different vectors in the vector space based on proximity between the position vectors (Claim 1 and 9). However, ‘658 does not teach mapping the feature-values when the respective set of feature-values satisfies a threshold or receiving the request and presenting the display on a user device.
	Sayyadi-Harikandehei et al. teaches a system for classifying content which applies metadata to content when it satisfies a threshold for applicability of that metadata (Par. 100).
	It would be desirable to modify the method, system and medium of ‘658 to use a threshold for mapping feature values in the manner taught by Sayyadi-Harikandehei et al. in order to improve the quality of associated metadata by requiring a minimum threshold value before a feature is considered significant enough to match.
	Woon et al. teaches a system for providing media matching a particular game environment which teach receiving the request from a user device (Fig. 1 and Par. 27 which teach user devices connected over a network to the system. Par. 5 “manual request” and Par. 64 “The presentation may be facilitated in any manner described above, including playing back a video through the gaming system”).
	It would be desirable to modify the method, system and medium of ‘658 to include user devices for requesting and presenting content streams as taught by Woon 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method, system and medium of ‘658 to use a threshold for mapping feature values in the manner taught by Sayyadi-Harikandehei et al. and to include user devices for requesting and presenting content streams as taught by Woon et al..

	In Reference to Claims 2 and 12
	‘658 teaches identifying the feature-values associated with the request based on monitoring user frames of a user stream (Claim 1 and 14 “user frame of a user stream”).

	In Reference to Claims 3 and 13
	‘658 teaches where mapping the query vector is based on the feature- values determined at a user location in the game environment (Claim 1 and 14 “current gameplay in the game environment;”).

	In Reference to Claims 5 and 15
	‘658 teaches where assigning the priority values are further based on gameplay metrics of the gameplay corresponding to the content stream (Claims 1-3 and 14-16 “assigning a priority value to the selected content stream based on the determined feature-values” and “wherein the set of features comprises one or more of a gameplay transition time, a gameplay status, a number of votes, a number of points, an inventory, 

	In Reference to Claims 8 and 18
	‘658 teaches filtering the identified content streams based on a threshold feature-value (As described above which teaches prioritizing the content streams based on threshold feature-value. Where examiner considers the prioritization to constitute “filtering” as broadly claimed. E.g. filtering out the best match).

Claims 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 14-16 of U.S. Patent No. 10,397,658 (hereinafter ‘658), Sayyadi-Harikandehei et al., US 2018/0144052 and Woon et al., US 2015/0379407, further in view of Jaime et al., US 2017/0025152.

In Reference to Claims 9 and 19
	‘658 does not explicitly teach where the portions of the identified content streams are displayed as thumbnails.
	Jaime et al. teaches a system which includes displaying media which matches a user request where the media is displayed as thumbnails (Par. 128).
	It would be desirable to modify the method, system, and medium of ‘658 to display content as thumbnails as taught by Jaime et al. in order to display the content streams in a manner which is minimally disruptive to the current activity of the user on the user device.
.  

Allowable Subject Matter
Claims 4, 6-7, 10, 14, 16-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715